Case 2:19-cv-00562-GZS Document 20 Filed 12/10/20 Page 1 of 1              PageID #: 900




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

  CHRISTOPHER J. G.,,                       )
                                            )
                       Plaintiff,           )
         v.                                 )      No. 2:19-cv-00562-GZS
                                            )
  ANDREW M. SAUL,                           )
  Commissioner of Social Security,          )
                                            )
                       Defendant.           )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 19) filed November 25, 2020, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that the Commissioner’s Decision is AFFIRMED.



                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

  Dated this 10th day of December, 2020.
